Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 10/23/19.  Claims 1-15 are pending and have been examined.
	Claims 1-15 are rejected.

Drawings
	The drawings filed on 10/23/19 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: “select area” on line 12 and line 21 should be “selected area”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “select area” on line 2 should be “selected area”.  Appropriate correction is required.
8 is objected to because of the following informalities: “select area” on line 3 should be “selected area”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 13 of copending Application No. 16605064. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of both claim sets are extremely similar.  
Claims of the instant application
Claims of Application NO. 16605064
1. An additive manufacturing method comprising:
receiving data related to a three dimensional build object, the data including three-dimensional build object model data and electronic resistivity data;
modifying the received data to generate print data, comprising:
defining print data to print a first portion of a printing agent onto a build material layer in a pattern of an object layer of the 
defining print data to print a second portion of the printing agent onto the build material layer in a select pattern of an electrical circuitry component of the build object, the printing agent at the select pattern deposited at a second saturation level, the second saturation level being at or above the predetermined level for electrical conductivity;
controlling a printhead to dispense the printing agent onto the build material layer based on the generated print data; and
applying fusing energy to form the object layer including the electrical circuitry component, the electrical circuitry component having a resistivity between 109 ohms per square to 105 ohms per square

receiving data related to a build object, the data including conductivity data;
selectively depositing a first portion of a printing agent onto a build material layer in a pattern of an object layer of a build object, the printing agent being electrically conductive at a predetermined 
selectively depositing a second portion of the printing agent onto the build material layer at an area of the pattern, the printing agent at the area deposited at or above the predetermined dosage; and
applying fusing energy to form the object layer, the object layer of the build object including a shell formed at the area and a core, the shell being electrically conductive and the core being electrically non-conductive.

an electrical component having a varying electrical resistivity within a resistivity range of 109 ohms per square to 105 ohms per square, the resistivity range obtained by an application and fusing of a fusing component of a printing agent and build material, the printing agent applied to the build material at a predetermined saturation dosage range corresponding to the resistivity range; and
a build object body having a second electrical resistivity obtained by an application and fusing of the fusing component of the printing agent and the build material, the printing agent applied at a dosage below the predetermined saturation dosage range, the build object body being electrically non-conductive.
12. An additive manufacturing build object, comprising:
a shell having a first conductivity, the first conductivity obtained by an application and thermal fusing of printing agent applied at a predetermined electrically conductive dosage, the shell including an exterior surface of the build object; and
a core having a second conductivity, the second conductivity obtained by an application and thermal fusing of printing agent at an electrically non-conductive dosage.


The difference in the independent claim 1 of instant application and the independent claims 1 of copending Application No. 16605064 is that claim 1 of the 9 ohms per square to 105 ohms per square”. However, WO2017180161 to Chaffins et al. (hereinafter “Chaffins”) in an analogous art discloses electronic resistivity data, saturation level, three dimensional build object (Chaffins, see [0072]-[0076], it is noted that contone level can be interpreted as saturation level as claimed). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chaffins into the system/method/computer readable medium of Application No. 16605064. The modification would be obvious because one of the ordinary skill in the art would want to form electrical elements enabled by 3-dimensional printing that are not possible using standard electronics manufacturing techniques, such as embedded coils, diagonal vias (Chaffins, [0010]). Further, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form “the electrical circuitry component having a resistivity between 109 ohms per square to 105 ohms per square” because Applicant has not disclosed that such particulars provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Application No. 16605064 and Chaffins to perform equally well with “the electrical circuitry component having a resistivity between 109 ohms per square to 105 ohms per square”.  “the electrical circuitry component having a resistivity between 109 ohms per square to 105 ohms per square”. See KSR v. Teleflex, 127 S.Ct. 1727 (2007). WO2016186613 to Ng et al. (hereinafter “Ng”) in an analogous art discloses controlling a printhead to dispense the printing agent onto the build material layer based on the generated print data (Ng, see Fig. 2, Fig 3 and their corresponding paragraphs). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ng into the system/method/computer readable medium of Application No. 16605064. The modification would be obvious because one of the ordinary skill in the art would want to control target object properties, e.g. object density, mechanical strength, color, or thermal properties (e.g. heating and cooling effects while generating the object) by controlling the printhead (Ng, see Fig. 2, Fig. 3 and [0014]).
For similar reasons, claims 6, 11 and 14 of the instant application are patentably indistinct from claims 1, 12 and 15 of copending Application No. 16605064.
Claim 2 further recites “varying the second saturation level within a range at or above the predetermined level for electrical conductivity to form the electrical circuitry component including at least two resistivity levels, each of the at least two resistivity levels being between 109 ohms per square to 105 ohms per square”, Chaffin discloses varying the second saturation level within a range at or above the predetermined level for electrical conductivity to form the electrical circuitry component including at least two resistivity levels, each of the at least two resistivity levels being between a range (Chaffin, see [0024], [0072]-[0076]). Therefore, it would have been obvious to a person “resistivity levels being between 109 ohms per square to 105 ohms per square” because Applicant has not disclosed that such particulars provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Application No. 16605064 and Chaffins to perform equally well with “resistivity levels being between 109 ohms per square to 105 ohms per square”. Therefore, it would have been an obvious matter of design choice to modify Application No. 16605064, and Chaffins to obtain the particulars as specified: “the resistivity levels being between 109 ohms per square to 105 ohms per square”. See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
For similar reasons, claim 13 of the instant application are patentably indistinct from claims 12 of copending Application No. 16605064.
Claim 3 further recites “depositing the first portion and the second portion in a plurality of passes of a printing agent applicator”. Chaffin discloses depositing the first portion and the second portion in a plurality of passes of a printing agent applicator (Chaffin, [0025], [0069] and [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to 
Claim 4 further recites defining the second portion of the printing agent to form a first resistivity at a first area of the select pattern and a second resistivity at a second area of the select pattern, the first resistivity greater than the second resistivity. Chaffins discloses defining the second portion of the printing agent to form a first resistivity at a first area of the select pattern and a second resistivity at a second area of the select pattern, the first resistivity greater than the second resistivity (Chaffin, [0025], [0069] and [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chaffins into the system/method/computer readable medium of Application No. 16605064. The modification would be obvious because one of the ordinary skill in the art would want to form electrical elements enabled by 3-dimensional printing that are not possible using standard electronics manufacturing techniques, such as embedded coils, diagonal vias (Chaffins, [0010]).
Claim 5 further recites depositing the first portion and the second portion from the same printhead. Chaffins discloses depositing the first portion and the second portion from the same printhead (Chaffins, see [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chaffins into the system/method/computer readable 
Claim 7 further recites wherein the pattern is formed around the select area. Chaffins discloses the pattern is formed around the select area (Chaffins, see [0072]-[0076]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chaffins into the system/method/computer readable medium of Application No. 16605064. The modification would be obvious because one of the ordinary skill in the art would want to form electrical elements enabled by 3-dimensional printing that are not possible using standard electronics manufacturing techniques, such as embedded coils, diagonal vias (Chaffins, [0010]).
Claim 8 further recites wherein the controller is to control the printhead to deposit the second portion of the printing agent onto the build material layer at select areas of the pattern of the object layer. Ng discloses the controller is to control the printhead to deposit the second portion of the printing agent onto the build material layer at select areas of the pattern of the object layer (Ng, see Fig. 2, Fig 3 and their corresponding paragraphs). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ng into the system/method/computer readable medium of Application No. 16605064. The modification would be obvious because one of the ordinary skill in the art would want to control target object properties, e.g. object density, mechanical strength, color, or 
Claim 9 further discloses generate print data including defined print data to print the first portion at the first saturation level to form a build object body having conductivity in a resistivity range of greater than 109 ohms per square. It is noted that claim 1 of Application No. 16605064 recites “the core being electrically non-conductive”, for the core to be electrically non-conductive, the resistance of the core must be greater than 109 ohms per square. Chaffin discloses generate print data including defined print data to print the first portion at the first saturation level to form a build object body having conductivity in a resistivity range (Chaffin, see Fig. 6, its corresponding paragraphs and [0064]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chaffins into the system/method/computer readable medium of Application No. 16605064. The modification would be obvious because one of the ordinary skill in the art would want to form electrical elements enabled by 3-dimensional printing that are not possible using standard electronics manufacturing techniques, such as embedded coils, diagonal vias (Chaffins, [0010]).
For similar reasons, claim 15 of the instant application are patentably indistinct from claims 12 of copending Application No. 16605064.
Claim 10 further recites wherein the pattern and the select pattern are the same. Ng discloses wherein the pattern and a selected pattern are the same (Ng, see Fig. 2, Fig 3 and their corresponding paragraphs). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 
Claim 13 further recites the electrical component is formed within an interior of the build object body. It would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art knows that additive manufacturing printers can be programed to produce articles of various shape, therefore one would be able to program the electrical component to be formed within an interior of the build object body. Also, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form “the electrical component is formed within an interior of the build object body” because Applicant has not disclosed that such particulars provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Application No. 16605064 and Chaffins to perform equally well with “the electrical component is formed within an interior of the build object body”. Therefore, it would have been an obvious matter of design choice to modify Application No. 16605064, and Chaffins to obtain the particulars as specified: “the electrical component is formed within an interior of the build object body”. See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the select pattern" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, the examiner has interpreted “the select pattern” in line 2 as “a selected pattern”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffins.
Chaffins discloses an additive manufacturing build object comprising an electrical component having a varying electrical resistivity within a resistivity range, the resistivity range obtained by an application and fusing of a fusing component of a printing agent and build material, the printing agent applied to the build material at a predetermined saturation dosage range corresponding to the resistivity range; and a build object body having a second electrical resistivity obtained by an application and fusing of the fusing component of the printing agent and the build material, the printing agent applied at a dosage below the predetermined saturation dosage range, the build object body being electrically non-conductive (Chaffins, see Fig. 5, its corresponding paragraphs and [0072]-[0076], wherein the insulating portion 527 can be interpreted as the build object body).
Chaffins does not explicitly discloses resistivity range 109 ohms per square to 105 ohms per square. However, before the effective filing date of the claimed invention, it “resistivity range between 109 ohms per square to 105 ohms per square” because Applicant has not disclosed that such particulars provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Chaffins to perform equally well with “resistivity range between 109 ohms per square to 105 ohms per square”. Therefore, it would have been an obvious matter of design choice to modify Chaffins to obtain the particulars as specified: “resistivity range between 109 ohms per square to 105 ohms per square”. See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

As per claim 12, the rejection of claim 11 is incorporated, Chaffin does not explicitly disclose the electrical component is formed within an interior of the build object body. However, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form “the electrical component is formed within an interior of the build object body” because Applicant has not disclosed that such particulars provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Chaffins to perform equally well with “the electrical component is formed within an interior of the build object body”. Therefore, it would have been an obvious matter of design choice to modify Chaffins to obtain the particulars as specified: “the electrical component is formed within an interior of the build object body”. See KSR v. Teleflex, 127 S.Ct. 1727 (2007).



As per claim 14, the rejection of claim 11 is incorporated, Chaffins further discloses the electrical circuitry is on a surface of the build object body (Chaffins, see Fig. 5 and its corresponding paragraphs).

As per claim 15, the rejection of claim 11 is incorporated, Chaffins further discloses the build object body has a resistivity greater than 109 ohms per square (Chaffins, see Fig. 5 and its corresponding paragraphs, for the body to be insulating electricity, the resistivity of the body would have to be greater than 109 ohms per square).

Allowable Subject Matter
Claims 1 and 6 would be allowable if the double patenting rejection, set forth in this Office action, is overcome.
	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US11191167 discloses dispensing a modeling material on a receiving medium to form a layer, and dispensing a conductive ink on the layer of modeling material to form 
	US20150366073 discloses polymerizable conductive ink formulations comprising at least one metal source, at least one monomer and/or oligomer and a polymerization initiator, and uses thereof for printing three-dimensional functional structures. In particular a method of fabricating a three-dimensional conductive pattern on a substrate is disclosed, the method comprising: a) forming a pattern on a surface region of a substrate by using an ink comprising at least one metal source, at least one liquid polymerizable monomer and/or oligomer, and at least one polymerization initiator; b) polymerizing at least a portion of said liquid monomer and/or oligomer; c) rendering the metal source a continuous percolation path for electrical conductivity (sintering); d) repeating steps (a), (b) and optionally (c) to obtain a three-dimensional conductive pattern.
	US20070238056 discloses a process for the bonding of material for the production of three-dimensional objects by means of selective heating via electromagnetic energy which is either non-coherent and/or non-monochromatic and/or non-oriented, with a wavelength of from 100 nm to 1 mm. This radiation may be emitted in spot or linear form, or else in spread form. It is also possible to combine two or more sources of radiation in order to increase the speed of the process. The selectivity of the melting process is achieved via the application of an absorber to certain subregions of a layer composed of a pulverulent substrate, and then heating of the absorber by means 
	US8021778 discloses fabricating high performance thin-film batteries on metallic substrates, polymeric substrates, or doped or undoped silicon substrates by fabricating an appropriate barrier layer composed, for example, of barrier sublayers between the substrate and the battery part of the present invention thereby separating these two parts chemically during the entire battery fabrication process as well as during any operation and storage of the electrochemical apparatus during its entire lifetime. In a preferred embodiment of the present invention thin-film batteries fabricated onto a thin, flexible stainless steel foil substrate using an appropriate barrier layer that is composed of barrier sublayers have uncompromised electrochemical performance compared to thin-film batteries fabricated onto ceramic substrates when using a 700.degree. C. post-deposition anneal process for a LiCoO.sub.2 positive cathode.
	US11239422 discloses a process whereby diverse classes of materials can be 3D printed and fully integrated into device components with active properties. An exemplary embodiment shows the seamless interweaving of five different materials, including emissive semiconducting inorganic nanoparticles, an elastomeric matrix, organic polymers as charge transport layers, solid and liquid metal leads, and a UV-adhesive transparent substrate layer, demonstrating the integrated functionality of these materials. Further disclosed is a device for printing these fully integrated 3D devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117